Citation Nr: 0315443	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  01-07 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for hernia alleged as due to 
air contrast X-ray examination performed at a Department of 
Veterans Affairs medical facility.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from March 1943 to December 
1945.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The Board notes that the veteran's September 2001 substantive 
appeal included a request for a Board hearing in Washington, 
D.C.  The veteran subsequently cancelled that hearing 
scheduled in August 2002 and requested a Board 
videoconference hearing.  The record shows that the veteran 
also cancelled that hearing scheduled in January 2003.  Thus, 
the Board hearing requests are considered withdrawn.  See 
38 C.F.R. §§ 20.702, 20.704 (2002).  

In a January 2001 statement, the veteran related that he 
wanted service-connected disability for stomach problems due 
to lower gastrointestinal VA treatment.  It is unclear 
whether this statement seeks benefits for disability separate 
from the alleged disability that is the subject of the 
current appeal.  The matter is referred to the RO for 
clarification and action as appropriate.  

The Board construes statements in the veteran's September 
2001 substantive appeal as a claim to reopen a claim for 
service connection for a psychiatric disorder previously 
denied in an August 1995 rating decision.  This matter is 
also referred to the RO for the appropriate action.   


REMAND

During the course of the current appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), was enacted.  The VCAA eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  With respect to notice, the VCAA provides that, 
upon receipt of a complete or substantially complete 
application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (2002).  The notice should indicate what 
information should be provided by the claimant and what 
information VA will attempt to obtain on the claimant's 
behalf. Id.   

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  The 
Board attempted to cure this deficiency by letter to the 
veteran dated in March 2003.  However, it is emphasized that 
the regulatory provision that permitted the Board to provide 
such notice, 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002), was recently invalidated by the U.S. 
Court of Appeals for the Federal Circuit (Court of Appeals).  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Therefore, a remand to the 
RO is required in order to correct this deficiency.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take the appropriate steps 
to comply with the VCAA, to include 
notifying the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on his behalf.  The RO should 
afford the applicable time for response.  
If any additional evidence is received or 
secured in response to this notice, the 
RO should readjudicate the claim and 
furnish the veteran and his 
representative a supplemental statement 
of the case if the disposition remains 
unfavorable.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
remand is to comply with Disabled American Veterans v. 
Secretary of Veterans Affairs and the VCAA.  The Board 
intimates no opinion as to the ultimate outcome of the 
appeal.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran unless 
otherwise notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


